          2:18-mn-02873-RMG        Date Filed 05/21/21       Entry Number 1623       Page 1 of 3




LIAM J. MONTGOMERY
    (202) 434-5030
 lmontgomery@wc.com




                                              May 21, 2021


    Via CM/ECF

    The Honorable Richard M. Gergel
    U.S. District Court for the District of South Carolina
    J. Waties Waring Judicial Center
    83 Meeting Street
    Charleston, South Carolina 29401

    Re:      In re Aqueous Film-Forming Foams Product Liability Litigation (MDL No. 2873)

    Dear Judge Gergel:

           In advance of the May 24, 2021 Final Fairness Hearing in Campbell v. Tyco Fire
    Products LP et al., Defendants Tyco Fire Products LP and Chemguard, Inc. enclose for your
    consideration the Wisconsin Department of Natural Resources’ May 18, 2021 Letter
    conditionally approving Tyco’s Groundwater Extraction and Treatment System (GETS). As
    described in our May 3, 2021 submission to the Court, the GETS system is a critical pillar of
    Tyco’s plan to address PFAS contamination in the environment near its Fire Technology Center
    in Marinette, Wisconsin. See Dkt. No. 1558, at 7–8 & n.3.

            In its conditional approval letter, the WNDR stated that it “thanks JCI/Tyco for its plans
    to implement an interim action that is designed to remove per- and polyfluoroalkyl substances
    (PFAS) mass from the environment and reduce further spread [of] PFAS from the site.” Encl. at
    1. It went on to state that although the WDNR “expects that one or more actions may be needed
    to achieve the final remedial goals,” it “finds the GETS interim action is designed to meet the
    remedial objectives [Tyco] has provided in the GETS RADR [Remedial Action Design Report].
    The DNR finds that JCI/Tyco’s design for the GETS incorporates current proven technologies
    for PFAS remediation; is based on available site data; and can be adapted to future changes in
    technology and site conditions.” Id. That being the case, “In accordance with Wis. Adm. Code
    § NR 724.07, the DNR conditionally approves the GETS RADR.” Id.

           The GETS system embodies Tyco’s firm commitment to address the PFAS issues in its
    community. As the WDNR noted, “the GETS is expected to run for many years with regular
    performance monitoring, maintenance and pump replacement.” Id. at 2. In fact, Tyco’s models
   2:18-mn-02873-RMG           Date Filed 05/21/21     Entry Number 1623        Page 2 of 3


The Honorable Richard M. Gergel
May 21, 2021
Page 2

are built around a 30-year operating horizon during which Tyco will undertake these activities.
Id.


                                             Respectfully,

                                              /s/ Liam J. Montgomery

                                              Joseph G. Petrosinelli
                                              Liam J. Montgomery
                                              Williams & Connolly LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              P: (202) 434-5000
                                              F: (202) 434-5029
                                              jpetrosinelli@wc.com
                                              lmontgomery@wc.com

Enclosure
   2:18-mn-02873-RMG          Date Filed 05/21/21      Entry Number 1623         Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing upon

counsel of record.




Dated: May 21, 2021

                                                     /s/ Liam J. Montgomery
                                                     Liam J. Montgomery
